Citation Nr: 1111935	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral eye disability due to treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied compensation under 38 U.S.C.A. § 1151 for a bilateral eye disability, as a consequence of treatment at a VA medical facility.  In November 2009, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's contended eye disability was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for an eye disability, claimed as due to treatment at a VA medical facility, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2010).

In determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b) (2010).

Preliminarily, the Board points out that though this case was remanded in order to afford the Veteran a VA examination regarding the etiology of his eye disability, he did not appear for the first examination and canceled the following two scheduled examinations due to lack of transportation.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In addition, the Board notes that where the veteran fails to report for a schedule examination in a service connection claim, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

Service medical records are negative for any complaints or treatment for any eye disability.  

Post-service treatment records show that in December 1990, the Veteran was treated for chest pain radiating down his left arm.  His medical history was significant for tobacco abuse, obesity, atypical chest pain, and a psychiatric disorder.  He was hospitalized a number of times in the 1990s, mostly for psychiatric care and for heart disease.  In October 1998, he was hospitalized for anxiety and fear of losing control.  It was noted that during the hospitalization, he reported that he was not able see anything and had gone blind.  He was observed to move freely around his room.  Eye examination was normal.  He was diagnosed with factitious disorder (blindness).  In August 1999, the Veteran was hospitalized for a probable cerebrovascular accident.  He had right visual loss that was thought to be functional in nature although the examination was inconsistent with his complaints.  The Veteran was hospitalized in May 2003 at a VA medical center for psychiatric problems and alcohol abuse.  He reported blurry vision after falling and hitting the back of his head on the floor.  The physician noted that the Veteran had been experiencing blurry vision for the previous few days before the fall since he had lost his eyeglasses.  Follow-up interview showed that the Veteran had fallen from his bed twice in two days secondary to a transition from the wheelchair to the bed.  The Veteran was advised to use a bed-side call button when he wanted to move to the wheel chair.  At that time, he carried diagnoses of hypertension, diabetes mellitus, cardiovascular disease, coronary artery disease, status post bypass surgery and myocardial infarction, and emphysema.  While hospitalized in May 2003, he also reported the onset of left-sided weakness.  He stated that he could not walk.  However, he was observed to take a shower without assistance and to move around his room.  Neurological examination showed no organic lesions that would cause hemiparesis or sensory loss.  It was felt that his left-sided complaints were somataform in nature.  

VA medical records dated from May 2006 to June 2006 show that the Veteran complained of pain and sudden loss of vision in his right eye.  He reported that he had suffered a headache over his right eye for the previous two weeks and that he had been seeing floaters in his right eye for the previous week.  He was initially diagnosed with suspected retinal detachment but was later found to have functional vision/field loss that was complete in the right eye and hemispherical in the left eye, insulin dependent diabetes mellitus with mild non-proliferative retinopathy in the left eye, suspected glaucoma in the right eye, and mild cataracts in both eyes.  The physician noted the Veteran's previous history of functional visual field loss in August 2004 as well as small vessel ischemic disease.  CT scan was normal.  A few days later, on psychiatric consult, the Veteran reported that he had originally gone to the emergency room because his left eye had started bleeding and it had taken thirty minutes for the bleeding to stop.  He was noted to wear dark glasses but to be able to negotiate his wheelchair without difficulty or slowing his pace to find his way.  MRI examination showed no organic disease of the eye.  Retinal findings did not explain the sudden vision loss.  In June 2006, the Veteran reported that he was blind due to his diabetes mellitus.  He had had a headache for several weeks.  

In this case, the preponderance of the evidence suggests that the Veteran's eye disability is not the result of VA error or negligence.  The Veteran has not stated why his eye disability was caused by VA error or negligence, nor does the medical record demonstrate that his reported visual loss was related to VA care.  Significantly, it is questionable as to whether the Veteran's eye disability was as described, as the record shows a history of factitious disorder related to feeling as though he was blind, and after the May 2006 report of blindness, he was observed to be able to navigate with his wheel chair.  Thus, the presence of an additional eye disability following VA care is suspect.  Further, the diagnosed eye disabilities, related primarily to his diabetes, have not been shown to be related to VA error or negligence.  Because the competent evidence does not show a causal relationship between VA treatment and any of the Veteran's eye symptomatology, the Board concludes that the Veteran does not have an additional disability that was caused or aggravated by VA care.  Similarly, there is no competent evidence that VA otherwise exhibited carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  In the absence of any such competent evidence, compensation under 38 U.S.C.A. § 1151 must be denied.

To the extent that the Veteran ascribes his eye disability to VA medical care, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2006; a rating decision in January 2007; and a statement of the case in June 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for an eye disability, claimed as due to VA treatment, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


